Citation Nr: 1743694	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) disability. 

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial rating in excess of 70 percent for PTSD.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to June 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

By way of procedural background, in November 2015, the Board denied entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected PTSD disability.  He appealed the issue to the Veterans Claims Court.  In July 2016, the Court Clerk remanded the claim for action consistent with the directives of a joint motion for remand (JMR).

The Board also notes that the Veteran was granted service connection for PTSD in the November 2015 Board decision.  Thereafter, in a June 2016 rating decision the RO assigned a 50 percent rating for the entire initial rating period on appeal.  The Veteran filed a notice of disagreement with the rating assigned for his PTSD disability in June 2016.  A statement of the case and accompanying rating decision dated in July 2016 granted a 70 percent rating for PTSD for the entire initial rating period on appeal.  The Veteran subsequently filed a substantive appeal.  Despite the grant of the 70 percent rating, the matter remains on appeal as the RO did not assign the maximum disability rating possible.  A.B. v. Brown, 6 Vet. App. 35 (1993).

Further, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The issue of unemployability was raised in an October 2016 formal claim for a TDIU.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issues of (1) service connection for a low back disorder; and (2) service connection for sleep apnea, to include as secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD disability is manifested by total occupational and social impairment.

2.  As a 100 percent ("total") schedular rating for the Veteran's only service-connected disability, PTSD, will be awarded for the entire rating period on appeal based on a finding of total occupational impairment, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for his only service-connected disability, PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The issue of entitlement to an initial rating for PTSD in excess of 70 percent has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable outcome of the appeal, which is a full grant of benefits sought (i.e., a 100 percent ("total") schedular disability rating for PTSD), the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Additionally, as there remains no question of law or fact to decide regarding TDIU because there remains no rating "less than total" for TDIU eligibility as required by 38 C.F.R. § 4.16, the issue of entitlement to a TDIU will be dismissed as moot; therefore, there is no need to discuss how VA fulfilled the duties to notify and assist with respect to that issue.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411 for the entire rating period on appeal.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).

Rating Analysis for PTSD

The Veteran essentially contends that his PTSD disability is more severe than what is contemplated by the currently assigned 70 percent disability rating.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether a 100 percent rating is more nearly approximated for the Veteran's PTSD disability for the entire initial rating period on appeal.

VA treatment records include a May 2008 VA psychiatry discharge note where it was noted that the Veteran had been referred to the Mental health Integrated Supportive Action (MISA) program by his doctor for intensive case management of his bipolar affective disorder, PTSD, alcohol dependence and cocaine abuse.  It was noted that the Veteran had a history of multiple suicide attempts by overdose.  A GAF score of 40 was noted at the time of discharge, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

In a September 2010 VA psychiatric consult note, the Veteran reported that he was manic and could not trust anyone.   He also reported feelings of guilt, shame, and remorse.  Other symptoms were noted to include nightmares, sleep impairment, and difficulty concentrating due to intrusive thoughts.  The Veteran also endorsed paranoia and questionable delusions regarding government conspiracies/cover-ups about his trauma.  He also had panic attacks, with the most recent occurring a couple days prior.  The Veteran also endorsed diaphoresis, dizziness, feeling of doom, shortness of breath, and tremors lasting for approximately 30 minutes.  

The Veteran submitted an October 2010 statement from a vocational rehabilitation specialist.  The letter indicated that the Veteran had participated in the Supported Employment Program at the VA medical center in November 2009.  During his participation in the program, the Veteran was able to secure employment as a food service worker in July 2010; however, the Veteran was noted to have trouble keeping up with the pace of the job despite having supervisors that were supportive of him.  At one point during his employment, the Veteran's mental health condition deteriorated and he required hospitalization for a few days.  Although he returned to work following his discharge from the hospital, the Veteran eventually had to resign in October 2010.  

The evidence also includes a June 2011 VA PTSD examination.  During the evaluation, the Veteran reported having been hospitalized on 5-6 occasions, most recently in 2010, for trying to commit suicide.  He also indicated that he had been arrested 20-30 times for theft, resisting arrest, domestic violence, assault, disorderly conduct, and driving while intoxicated.  The Veteran reported sleep impairment and low energy.  Upon mental status examination, the Veteran's mood was anxious and he had circumstantial thought process.  The examiner noted that current symptoms included nightmares, flashbacks, and physical reactions in response to cues that triggered reminders of the in-service trauma.  He also experienced symptoms of irritability, anger, lack of concentration, hypervigilance, and startle response.  Regarding employment, the Veteran stated that he most recently worked in September 2010, but indicated that he could not continue working "because my symptoms worsened through my MST therapy."  The Veteran also stated that he was not actively looking for work "because I can't handle it...I have to avoid stress as much as possible."  

The evidence also includes a September 2012 VA discharge summary note.  It was noted that, on admission in August 2012, the Veteran's GAF score was 20 and, on discharge in September 2012, it was 50.  The discharge note indicated that the Veteran was admitted through the urgent care for suicidal ideation with a plan to walk in front of a moving vehicle.  It was noted that the Veteran had a history of doing this twice in the past and once he sustained injury.  He also reported difficulty sleeping and racing thoughts.  

Subsequent VA records continue to show that the Veteran has attended group sessions for treatment of his psychiatric symptoms.

In a May 2016 VA medical opinion, the examiner was asked to delineate between the Veteran's PTSD and bipolar symptoms.  Review of past notes indicate a bipolar condition characterized by bouts of mood fluctuation, variability with episodes of depression leading to complete withdrawal and suicide ideation.  It had also been reported that the Veteran was suffering hypomania characterized by increased speech, increased energy and anger, and poor or little sleep.  Treatment records also showed PTSD characterized by intrusive thoughts of trauma, anxiety, depression, anger, shame, guilt, avoidance of trauma materials, paranoia, and suspiciousness.  The examiner then stated that "Both conditions are likely leading to difficulty establishing and maintaining effective work and social relationships, sleep problems, disturbance of motivation and mood."

Upon review of all evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD results in total occupational and social impairment.  As discussed in the psychiatric examination above and the Veteran's extensive VA treatment records, the Veteran's PTSD has manifested symptoms of intrusive thoughts of trauma, anxiety, depression, anger, shame, difficulty concentrating, guilt, avoidance of trauma materials, paranoia, suspiciousness, and suicidal ideation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the Board notes that the May 2016 VA examiner stated that both the Veteran's PTSD and bipolar disorder were "likely" leading to difficulty establishing and maintaining effective work and social relationships.  Further, the Veteran has been hospitalized on various occasions as a result of persistent suicidal ideation, and on one occasion, causing injury to himself.  

Further, despite assistance from VA in securing employment as a food service worker in July 2010, the Veteran eventually had to resign in October 2010 due to deterioration of his mental disorder, which ultimately required hospitalization.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 100 percent for PTSD is warranted for the entire initial rating period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

TDIU Laws and Analysis

A TDIU may be assigned "where the schedular rating is less than total" (emphasis added) when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2016).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 
38 C.F.R. § 3.340 (a)(2) (2016).

The Veteran has only one service-connected disability, PTSD, and this provides the basis for the 100 percent schedular rating.  Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  For this reason, the question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.

ORDER

A 100 percent rating for PTSD is granted for the entire initial rating period on appeal.

The appeal on the issue of a TDIU, having been rendered moot, is dismissed.


REMAND

Sleep Apnea

As discussed in the July 2016 JMR, the Veteran has not been afforded a VA examination with regard to his sleep apnea.  The evidence includes a February 2012 sleep study where it was noted that the Veteran had excessive daytime sleepiness, snoring, witnessed apnea, daily fatigue, late sleep onset, increase sleep latency comes with anxiety/worry, frequent early morning awakenings, and RLS symptoms.  

Although sleep latency due to anxiety/worry appears to be symptomatology that is
part and parcel of the Veteran's now service-connected psychiatric disability, the 2012 sleep study is silent, and/or unclear as to whether symptoms or conditions other than sleep latency, may be related to his service-connected psychiatric disorder.  As such, the Board finds that a remand for a VA examination and medical opinion is warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Manlicon Issue

In a July 2016 rating decision, the RO denied service connection for a low back disorder.  In June 2017, the Veteran filed a notice of disagreement (NOD) with the July 2016 rating decision; however, a review of the record reveals that the Veteran has not been issued a Statement of the Case for this issue.  Accordingly, a remand is warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.   Schedule the Veteran for a VA examination of sleep apnea.  The examiner must review the claims file and should note that review in the report.  After performing an examination, the examiner should address the following:

(a)  The examiner should differentiate between which sleep impairment symptoms are associated with the Veteran's diagnosed obstructive sleep apnea versus his psychiatric disability.

(b)  For symptoms that are found to be associated with his sleep apnea, the examiner should opine as to whether they are at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected PTSD disability. 

(c)  All opinions should be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is helpful.

2.  Issue a Statement of the Case to the Veteran and his representative concerning the claim for service connection for a low back disorder.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


